Citation Nr: 9902484	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-07 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 1606 (formerly Chapter 106), Title 10, United 
States Code, for periods of enrollment prior to February 5, 
1997.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The appellant has service with the Selected Reserves.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1998 determination by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which notified the appellant that she 
was ineligible for payment of educational assistance benefits 
under Chapter 1606 for periods of enrollment prior to 
February 5, 1997.  A notice of disagreement was received in 
March 1998, and a statement of the case was issued in April 
1998.  The appellant's substantive appeal was received in May 
1998.  The appellant is not represented in connection with 
this appeal.


FINDING OF FACT

The appellant's formal claim for educational assistance 
benefits citing a period of enrollment from August 1996 to 
December 1996, and from January 1997 to May 1997 was received 
at the RO on February 5, 1998; an enrollment certificate from 
Edgewood College, Madison, Wisconsin, was also received at 
that time.


CONCLUSION OF LAW

The criteria for entitlement to payment of educational 
assistance benefits under Chapter 1606 (formerly Chapter 106) 
for periods of enrollment prior to February 5, 1997, have not 
been met.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 1991); 38 
C.F.R. §§ 21.4131, 21.7540 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

On February 5, 1998, the RO received a VA Form 22-1990 
(Application for Education Benefits) and a VA Form 22-1999 
(Enrollment Certificate) from the appellant.  She indicated 
that she was seeking educational assistance benefits for 
periods of enrollment from August 1997 to December 1997, and 
from January 1998 to May 1998.

In March 1998, the RO informed the appellant that she could 
not be awarded educational benefits for enrollment periods 
more than one year prior to the date the application and 
enrollment certificate were received.  In April 1998, the RO 
informed the appellant that her date of eligibility for 
payment was February 5, 1997, which was one year prior to the 
date the enrollment certification was received by the RO.  

Department of Defense (DOD) data indicates that the 
appellant, by virtue of serving in the Selected Reserve, 
established basic eligibility for Chapter 1606 benefits as of 
June 7, 1994.  However, regulations governing the payment of 
educational assistance benefits prohibit an award for any 
period earlier than one year prior to the date of the receipt 
of the application or enrollment certification, whichever is 
later.  38 C.F.R. § 21.4131.

The regulatory criteria and legal precedent governing 
eligibility for Chapter 1606 education benefits are clear and 
specific, and the Board is bound by them.  As noted above, 
the appellant's application for educational assistance 
benefits was received by the RO on February 5, 1998.  The 
appellant is therefore not entitled to educational assistance 
for any period of enrollment prior to February 5, 1997 (one 
year prior to receipt of the claim for educational assistance 
benefits).  See 38 C.F.R. § 21.4131.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
